ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of LAWRENCE I. POLEY of MORRISTOWN, who was admitted to the bar of this State in 1990, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(4) and Rule 1:20-11, and good cause appearing;
It is ORDERED that LAWRENCE I. POLEY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LAWRENCE I. PO-LEY pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that LAWRENCE I. POLEY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LAWRENCE I. POLEY comply with Rule 1:20-20 dealing with suspended attorneys.